Case 20-03190-sgj Doc 177 Filed 05/13/21                       Entered 05/13/21 18:33:16            Page 1 of 11




                        IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE NORTHERN DISTRICT OF TEXAS
                                    DALLAS DIVISION

                                                                        )
In re:                                                                  )
                                                                        )   Chapter 11
                                                           1
HIGHLAND CAPITAL MANAGEMENT, L.P.,                                      )
                                                                        )   Case No. 19-34054 (SGJ)
                              Debtor.                                   )
                                                                        )
                                                                        )
HIGHLAND CAPITAL MANAGEMENT, L.P.                                       )
                                                                        )
                              Plaintiff,                                )
vs.                                                                     )   Adv. Pro. No. 20-03190 (SGJ)
                                                                        )
JAMES D. DONDERO,                                                       )
                                                                        )
                              Defendant.                                )
                                                                        )

                                      CERTIFICATE OF SERVICE

       I, Esmeralda Aguayo, depose and say that I am employed by Kurtzman Carson
Consultants LLC (“KCC”), the claims and noticing agent for the Debtor in the above-captioned
case.

        On May 11, 2021, at my direction and under my supervision, employees of KCC caused
the following document to be served via Electronic Mail upon the service lists attached hereto as
Exhibit A and Exhibit B; and via First Class Mail upon the service lists attached hereto as
Exhibit C and Exhibit D:

      •   Notice of Hearing [Docket No. 173]


Dated: May 12, 2021
                                                          /s/ Esmeralda Aguayo
                                                          Esmeralda Aguayo
                                                          KCC
                                                          222 N Pacific Coast Highway, Suite 300
                                                          El Segundo, CA 90245
                                                          Tel 310.823.9000

1
  The Debtor’s last four digits of its taxpayer identification number are (6725). The headquarters and service
address for the above-captioned Debtor is 300 Crescent Court, Suite 700, Dallas, TX 75201.
Case 20-03190-sgj Doc 177 Filed 05/13/21   Entered 05/13/21 18:33:16   Page 2 of 11



                              EXHIBIT A
           Case 20-03190-sgj Doc 177 Filed 05/13/21      Entered 05/13/21 18:33:16
                                                 Exhibit A
                                                                                                                                          Page 3 of 11
                                                                          Core/2002 Service List
                                                                         Served via Electronic Mail



                  Description                                CreditorName                      CreditorNoticeName                                Email
                                                                                                                               ctimmons@abernathy-law.com;
  Counsel for Collin County Tax                   Abernathy, Roeder, Boyd & Hullett,   Chad Timmons, Larry R. Boyd, Emily      bankruptcy@abernathy-law.com;
  Assessor/Collector                              P.C.                                 M. Hahn                                 ehahn@abernathy-law.com
  Counsel for NexBank                             Alston & Bird LLP                    Jared Slade                             jared.slade@alston.com
  Counsel for NexBank                             Alston & Bird LLP                    Jonathan T. Edwards                     jonathan.edwards@alston.com
                                                                                       William P. Bowden, Esq., Michael D.
  Counsel to Jefferies LLC                        Ashby & Geddes, P.A.                 DeBaecke, Esq.                          mdebaecke@ashbygeddes.com
  Counsel for Scott Ellington, Thomas Surgent,
  Frank Waterhouse, and Issac Leventon (the
  “Senior Employees”) and CPCM, LLC               Baker & McKenzie LLP                 Debra A. Dandeneau                      debra.dandeneau@bakermckenzie.com
  Counsel for Scott Ellington, Thomas Surgent,
  Frank Waterhouse, and Issac Leventon (the
  “Senior Employees”) and CPCM, LLC               Baker & McKenzie LLP                 Michelle Hartmann                       michelle.hartmann@bakermckenzie.com
  Counsel for NWCC, LLC                           Barnes & Thornburg LLP               Thomas G. Haskins, Jr.                  thomas.haskins@btlaw.com
  Counsel to Acis Capital Management GP LLC
  and Acis Capital Management, L.P.                                                                                            mintz@blankrome.com;
  (collectively, “Acis”)                          Blank Rome LLP                       John E. Lucian, Josef W. Mintz          jbibiloni@blankrome.com
                                                                                                                               michael.lynn@bondsellis.com;
                                                  Bonds Ellis Eppich Schafer Jones     D. Michael Lynn, John Y. Bonds, III,    john@bondsellis.com;
  Counsel to James Dondero                        LLP                                  Bryan C. Assink                         bryan.assink@bondsellis.com
                                                  Buchalter, A Professional
  Counsel to Oracle America, Inc.                 Corporation                          Shawn M. Christianson, Esq.             schristianson@buchalter.com
  Counsel for UBS Securities LLC and UBS AG,                                           Martin A. Sosland and Candice M.        martin.sosland@butlersnow.com;
  London Branch                              Butler Snow LLP                           Carson                                  candice.carson@butlersnow.com
                                                                                       Candace C. Carlyon, Esq., Tracy M.      ccarlyon@carlyoncica.com;
  Counsel to Integrated Financial Associates Inc. Carlyon Cica Chtd.                   Osteen, Esq.                            tosteen@carlyoncica.com
  Counsel to the Intertrust Entities and the CLO
  Entities                                        Chipman, Brown, Cicero & Cole, LLP   Mark L. Desgrosseilliers                desgross@chipmanbrown.com
                                                  Condon Tobin Sladek Thornton
  Counsel to Siepe LLC                            PLLC                                 J. Seth Moore                           smoore@ctstlaw.com
  Counsel to Patrick Daugherty (“Mr. Daugherty”) Cross & Simon LLC                     Michael L. Vild, Esquire                mvild@crosslaw.com
  Counsel to Jefferies LLC                        Dentons US LLP                       Lauren Macksoud, Esq.                   lauren.macksoud@dentons.com
  Counsel to Jefferies LLC                        Dentons US LLP                       Patrick C. Maxcy, Esq.                  patrick.maxcy@dentons.com
  Counsel to Acis Capital Management, LP and
  Acis Capital Management GP, LLC                                                                                              jprostok@forsheyprostok.com;
  ("Creditors") and Joshua N. Terry and Jennifer                                       Jeff P. Prostok, J. Robert Forshey,     bforshey@forsheyprostok.com;
  G. Terry                                        Forshey & Prostok LLP                Suzanne K. Rosen                        srosen@forsheyprostok.com
  Secured Creditor                                Frontier State Bank                  Attn: Steve Elliot                      selliott@frontier-ok.com
  Counsel to the Redeemer Committee of the
  Highland Crusader Fund                          Frost Brown Todd LLC                 Mark A. Platt                           mplatt@fbtlaw.com
  Counsel to Alvarez & Marsal CRF                                                      Marshall R. King, Esq., Michael A.      mking@gibsondunn.com;
  Management LLC as Investment Manager of                                              Rosenthal, Esq. & Alan Moskowitz,       mrosenthal@gibsondunn.com;
  the Highland Crusader Funds                     Gibson, Dunn & Crutcher LLP          Esq.                                    amoskowitz@gibsondunn.com
  Counsel to Alvarez & Marsal CRF
  Management LLC as Investment Manager of
  the Highland Crusader Funds                     Gibson, Dunn & Crutcher LLP          Matthew G. Bouslog, Esq.                mbouslog@gibsondunn.com
                                                                                       Melissa S. Hayward, Zachery Z.          MHayward@HaywardFirm.com;
  Counsel for the Debtor                          Hayward & Associates PLLC            Annable                                 ZAnnable@HaywardFirm.com
                                                                                                                               ddraper@hellerdraper.com;
  Counsel for the Dugaboy Investment Trust and                                         Douglas S. Draper, Leslie A. Collins,   lcollins@hellerdraper.com;
  Get Good Trust                                  Heller, Draper & Horn, L.L.C.        Greta M. Brouphy                        gbrouphy@hellerdraper.com
  Equity Holders                                  Hunter Mountain Investment Trust     c/o Rand Advisors LLC                   Jhonis@RandAdvisors.com
  IRS                                             Internal Revenue Service             Attn Susanne Larson                     SBSE.Insolvency.Balt@irs.gov
  IRS                                             Internal Revenue Service             Centralized Insolvency Operation        Mimi.M.Wong@irscounsel.treas.gov
  Counsel to Crescent TC Investors, L.P.          Jackson Walker L.L.P.                Michael S. Held                         mheld@jw.com
  Secured Creditor                                Jefferies LLC                        Director of Compliance                  cbianchi@jefferies.com
  Secured Creditor                                Jefferies LLC                        Office of the General Counsel           cbianchi@jefferies.com
  Counsel to the Redeemer Committee of the                                                                                     mhankin@jenner.com;
  Highland Crusader Fund                          Jenner & Block LLP                   Marc B. Hankin, Richard Levin           rlevin@jenner.com
  Counsel for CCS Medical, Inc.                   Jones Day                            Amanda Rush                             asrush@jonesday.com
  Counsel to the Issuers (group of 25 separate                                                                                 jbain@joneswalker.com;
  Cayman issuers of loan)                         Jones Walker LLP                     Joseph E. Bain, Amy K. Anderson         aanderson@joneswalker.com
  Counsel for Highland Capital Management
  Fund Advisors, L.P., NexPoint Advisors, L.P.,
  et al                                           K&L Gates LLP                        Artoush Varshosaz                       artoush.varshosaz@klgates.com
  Counsel for Highland Capital Management
  Fund Advisors, L.P., NexPoint Advisors, L.P.,
  et al                                           K&L Gates LLP                        James A. Wright III                     james.wright@klgates.com
  Counsel for Highland Capital Management
  Fund Advisors, L.P., NexPoint Advisors, L.P.,
  et al                                           K&L Gates LLP                        Stephen G. Topetzes                     stephen.topetzes@klgates.com
  Counsel to CLO Holdco, Ltd.                     Kane Russell Coleman Logan PC        John J. Kane                            jkane@krcl.com




Highland Capital Management, L.P.
Case No. 19-34054                                                               Page 1 of 3
           Case 20-03190-sgj Doc 177 Filed 05/13/21      Entered 05/13/21 18:33:16
                                                 Exhibit A
                                                                                                                                           Page 4 of 11
                                                                            Core/2002 Service List
                                                                           Served via Electronic Mail



                   Description                               CreditorName                         CreditorNoticeName                               Email
  Counsel for Highland CLO Funding Ltd.            King & Spalding LLP                   Paul R. Bessette                       pbessette@kslaw.com
  Counsel to BET Investments II, L.P.              Kurtzman Steady, LLC                  Jeffrey Kurtzman, Esq.                 Kurtzman@kurtzmansteady.com
  Counsel to UBS Securities LLC and UBS AG                                                                                      Andrew.Clubok@lw.com;
  London Branch (“UBS”)                            Latham & Watkins LLP                  Andrew Clubok, Sarah Tomkowiak         Sarah.Tomkowiak@lw.com
  Counsel to UBS Securities LLC and UBS AG                                                                                      asif.attarwala@lw.com;
  London Branch (“UBS”)                            Latham & Watkins LLP                  Asif Attarwala, Kathryn K. George      Kathryn.George@lw.com
  Counsel to UBS Securities LLC and UBS AG                                                                                      jeff.bjork@lw.com;
  London Branch (“UBS”)                            Latham & Watkins LLP                  Jeffrey E. Bjork, Kimberly A. Posin    kim.posin@lw.com
  Counsel to UBS Securities LLC and UBS AG
  London Branch (“UBS”)                            Latham & Watkins LLP                  Zachary F. Proulx                      Zachary.Proulx@lw.com
  Counsel to Coleman County TAD, Kaufman
  County, Upshur County, Fannin CAD, Tarrant
  County, Grayson County, Allen ISD, Dallas        Linebarger Goggan Blair & Sampson
  County, Irving ISD, and Rockwall CAD             LLP                               Elizabeth Weller, Laurie A. Spindler       dallas.bankruptcy@publicans.com
  Counsel for Jack Yang and Brad Borud             Loewinsohn Flegle Deary Simon LLP Daniel P. Winikka                          danw@lfdslaw.com
  Creditor                                         Lynn Pinker Cox & Hurst, L.L.P.   Michael K. Hurst, Esq.                     mhurst@lynnllp.com
  Equity Holders                                   Mark K. Okada                                                                mokadadallas@gmail.com
  Counsel to the Redeemer Committee of the                                                                                      rdehney@mnat.com;
  Highland Crusader Fund                           Morris, Nichols, Arsht & Tunnell LLP Curtis S. Miller, Kevin M. Coen         cmiller@mnat.com
                                                                                        Joseph T. Moldovan, Esq. & Sally
  Counsel to Meta-e Discovery, LLC                 Morrison Cohen LLP                   Siconolfi, Esq.                         bankruptcy@morrisoncohen.com
  Bank                                             NexBank                              John Danilowicz                         john.holt@nexbankcapital.com
  Counsel to California Public Employees’
  Retirement System (“CalPERS”)                    Nixon Peabody LLP                     Louis J. Cisz, III, Esq.             lcisz@nixonpeabody.com
  SEC Headquarters                                 Office of General Counsel             Securities & Exchange Commission     SECBankruptcy-OGC-ADO@SEC.GOV
  US Trustee for Northern District of TX           Office of the United States Trustee   Lisa L. Lambert, Esq                 lisa.l.lambert@usdoj.gov
                                                                                                                              jmorris@pszjlaw.com;
  Counsel for the Debtor                           Pachulski Stang Ziehl & Jones LLP     John A. Morris and Gregory V. Demo gdemo@pszjlaw.com
                                                                                                                              rpachulski@pszjlaw.com;
                                                                                         Richard M. Pachulski, Jeffrey N.     jpomerantz@pszjlaw.com;
                                                                                         Pomerantz, Ira D. Kharasch, James E. ikharasch@pszjlaw.com;
  Counsel for the Debtor                           Pachulski Stang Ziehl & Jones LLP     O’Neill                              joneill@pszjlaw.com
                                                                                                                              rpachulski@pszjlaw.com;
                                                                                         Richard M. Pachulski, Jeffrey N.     jpomerantz@pszjlaw.com;
                                                                                         Pomerantz, Ira D. Kharasch, James E. ikharasch@pszjlaw.com;
  Counsel for the Debtor                           Pachulski Stang Ziehl & Jones LLP     O’Neill                              joneill@pszjlaw.com
  Pension Benefit Guaranty Corporation             Pension Benefit Guaranty                                                   baird.michael@pbgc.gov;
  (“PBGC”)                                         Corporation                           Michael I. Baird                     efile@pbgc.gov
  Counsel to City of Garland, Garland ISD, Wylie   Perdue, Brandon, Fielder, Collins &
  ISD                                              Mott, L.L.P.                          Linda D. Reece                         lreece@pbfcm.com
                                                                                                                                jryan@potteranderson.com;
  Delaware counsel to Alvarez & Marsal CRF                                               Jeremy W. Ryan, Esq., R. Stephen       rmcneill@potteranderson.com;
  Management LLC                                   Potter Anderson & Corroon LLP         McNeill, Esq. & D. Ryan Slaugh, Esq. rslaugh@potteranderson.com
  Secured Creditor                                 Prime Brokerage Services              Jefferies LLC                          cbianchi@jefferies.com
  Counsel to UBS Securities LLC and UBS AG                                                                                      merchant@rlf.com;
  London Branch (“UBS”)                            Richards, Layton & Finger PA          Michael J. Merchant, Sarah E. Silveira silveira@rlf.com
  Counsel to Hunter Mountain Trust                 Rochelle McCullough, LLP              E. P. Keiffer                          pkeiffer@romclaw.com
  Counsel for Scott Ellington, Thomas Surgent,                                                                                  judith.ross@judithwross.com;
  Frank Waterhouse, and Issac Leventon (the                                              Judith W. Ross, Frances A. Smith, Eric frances.smith@judithwross.com;
  “Senior Employees”) and CPCM, LLC                Ross & Smith, PC                      Soderlund                              eric.soderlund@judithwross.com
  Counsel to the Intertrust Entities and the
  Issuers (group of 25 separate Cayman issuers                                                                                  david.karp@srz.com;
  of loan)                                         Schulte Roth & Zabel LLP              David J. Karp, James V. Williams III   jay.williams@srz.com
                                                                                                                                bankruptcynoticeschr@sec.gov;
  SEC Regional Office                              Securities & Exchange Commission      Richard Best, Regional Director        nyrobankruptcy@sec.gov
  SEC Regional Office                              Securities & Exchange Commission      Sharon Binger, Regional Director       philadelphia@sec.gov
                                                                                                                                mclemente@sidley.com;
  Counsel to Official Committee of Unsecured                                             Matthew Clemente, Alyssa Russell,      alyssa.russell@sidley.com;
  Creditors                                        Sidley Austin LLP                     Elliot A. Bromagen                     ebromagen@sidley.com
                                                                                                                                preid@sidley.com;
                                                                                         Penny P. Reid, Paige Holden            pmontgomery@sidley.com;
  Counsel to Official Committee of Unsecured                                             Montgomery, Charles M. Person,         cpersons@sidley.com;
  Creditors                                        Sidley Austin LLP                     Juliana Hoffman                        jhoffman@sidley.com
  Counsel to Patrick Daugherty                     Spencer Fane LLP                      Jason P. Kathman                       jkathman@spencerfane.com
                                                                                         Division of Corporations - Franchise
  DE Secretary of State                            State of Delaware                     Tax                                    dosdoc_bankruptcy@state.de.us
  Counsel to the Hunter Mountain Trust
  (“Hunter”)                                       Sullivan Hazeltine Allinson LLC  William A. Hazeltine, Esq.                  whazeltine@sha-llc.com
  Equity Holders                                   The Dugaboy Investment Trust                                                 gscott@myersbigel.com
                                                   The Mark and Pamela Okada Family
  Equity Holders                                   Trust - Exempt Trust #1                                                      mokadadallas@gmail.com




Highland Capital Management, L.P.
Case No. 19-34054                                                                 Page 2 of 3
           Case 20-03190-sgj Doc 177 Filed 05/13/21      Entered 05/13/21 18:33:16
                                                 Exhibit A
                                                                                                                                     Page 5 of 11
                                                                       Core/2002 Service List
                                                                      Served via Electronic Mail



                  Description                              CreditorName                  CreditorNoticeName                                Email
                                                The Mark and Pamela Okada Family
  Equity Holders                                Trust - Exempt Trust #2                                                   mokadadallas@gmail.com
  Counsel to the United States Internal Revenue U.S. Department of Justice, Tax
  Service                                       Division                         David G. Adams                           david.g.adams@usdoj.gov
  United States Attorney General                United States Attorney General   U.S. Department of Justice               askdoj@usdoj.gov
                                                                                                                          brant.martin@wickphillips.com;
  Counsel for NexPoint Real Estate Partners,                                        Brant C. Martin, Jason M. Rudd,       jason.rudd@wickphillips.com;
  LLC F/K/A HCRE Partners, LLC                 Wick Phillips Gould & Martin, LLP    Lauren K. Drawhorn                    lauren.drawhorn@wickphillips.com
  Counsel to Acis Capital Management GP LLC                                                                               rpatel@winstead.com;
  and Acis Capital Management, L.P.                                                                                       plamberson@winstead.com;
  (collectively, “Acis”)                       Winstead PC                          Rakhee V. Patel, Phillip Lamberson    achiarello@winstead.com
  Counsel for Jean Paul Sevilla and Hunter
  Covitz (the “Employees”)                     Winston & Strawn LLP                 Attn: David Neier                     dneier@winston.com
  Counsel for Jean Paul Sevilla and Hunter
  Covitz (the “Employees”)                     Winston & Strawn LLP                 Attn: Katherine A. Preston            kpreston@winston.com
  Counsel for Jean Paul Sevilla and Hunter                                          Attn: Thomas M. Melsheimer; Natalie   tmelsheimer@winston.com;
  Covitz (the “Employees”)                     Winston & Strawn LLP                 L. Arbaugh                            narbaugh@winston.com




Highland Capital Management, L.P.
Case No. 19-34054                                                            Page 3 of 3
Case 20-03190-sgj Doc 177 Filed 05/13/21   Entered 05/13/21 18:33:16   Page 6 of 11



                              EXHIBIT B
          Case 20-03190-sgj Doc 177 Filed 05/13/21                         Entered 05/13/21 18:33:16                  Page 7 of 11
                                                                   Exhibit B
                                                             Adversary Service List
                                                            Served via Electronic Mail


             Description                   CreditorName                   CreditorNoticeName                              Email
                                                                                                         michael.lynn@bondsellis.com;
                                                                                                         john@bondsellis.com;
                                                                  D. Michael Lynn, John Y. Bonds, III,   john.wilson@bondsellis.com;
                                    Bonds Ellis Eppich Schafer    John T. Wilson, IV, Bryan C. Assink,   bryan.assink@bondsellis.com;
  Counsel for James Dondero         Jones LLP                     Clay M. Taylor                         clay.taylor@bondsellis.com
  Financial Advisor to Official
  Committee of Unsecured                                                                              Earnestiena.Cheng@fticonsulting.com;
  Creditors                         FTI Consulting                Earnestiena Cheng, Daniel H O'Brien Daniel.H.O'Brien@fticonsulting.com
                                                                  Melissa S. Hayward, Zachery Z.      MHayward@HaywardFirm.com;
  Counsel for the Debtor            Hayward & Associates PLLC     Annable                             ZAnnable@HaywardFirm.com
  Counsel for UBS Securities LLC                                                                      andrew.clubok@lw.com;
  and UBS AG London Branch          Latham & Watkins LLP          Andrew Clubok, Sarah Tomkowiak      sarah.tomkowiak@lw.com
  Counsel for UBS Securities LLC                                                                      asif.attarwala@lw.com;
  and UBS AG London Branch          Latham & Watkins LLP          Asif Attarwala, Kathryn K. George   Kathryn.George@lw.com
  Counsel for UBS Securities LLC                                                                      jeff.bjork@lw.com;
  and UBS AG London Branch          Latham & Watkins LLP          Jeffrey E. Bjork, Kimberly A. Posin kim.posin@lw.com
  Counsel for UBS Securities LLC                                                                      Zachary.Proulx@lw.com;
  and UBS AG London Branch          Latham & Watkins LLP          Zachary F. Proulx, Jamie Wine       Jamie.Wine@lw.com
                                                                                                      mclemente@sidley.com;
                                                                  Matthew Clemente, Alyssa Russell, alyssa.russell@sidley.com;
  Counsel for Official Committee of                               Elliot A. Bromagen, Dennis M.       ebromagen@sidley.com;
  Unsecured Creditors               Sidley Austin LLP             Twomey                              dtwomey@sidley.com
                                                                                                      preid@sidley.com;
                                                                  Penny P. Reid, Paige Holden         pmontgomery@sidley.com;
  Counsel for Official Committee of                               Montgomery, Juliana Hoffman,        jhoffman@sidley.com;
  Unsecured Creditors               Sidley Austin LLP             Chandler M. Rognes                  crognes@sidley.com




Highland Capital Management, L.P.
Case No. 19-34054                                                  Page 1 of 1
Case 20-03190-sgj Doc 177 Filed 05/13/21   Entered 05/13/21 18:33:16   Page 8 of 11



                              EXHIBIT C
                                     Case 20-03190-sgj Doc 177 Filed 05/13/21                           Entered 05/13/21 18:33:16                   Page 9 of 11
                                                                                               Exhibit C
                                                                                        Core/2002 Service List
                                                                                       Served via First Class Mail


             Description                       CreditorName                CreditorNoticeName                   Address1                 Address2           Address3       City     State      Zip
                                                                                                        8080 North Central
  Bank                                BBVA                             Michael Doran                    Expressway                  Suite 1500                         Dallas       TX      75206
                                      Cole, Schotz, Meisel, Forman &                                    301 Commerce Street,
  Creditor                            Leonard, P.A.                                                     Suite 1700                                                     Fort Worth   TX      76102
                                                                       Centralized Insolvency
  IRS                                 Internal Revenue Service         Operation                        PO Box 7346                                                    Philadelphia PA      19101-7346
                                                                                                        225 Franklin Street, 18th
  Secured Creditor                    KeyBank National Association     as Administrative Agent          Floor                                                          Boston       MA      02110
  Secured Creditor                    KeyBank National Association     as Agent                         127 Public Square                                              Cleveland    OH      44114
  Texas Attorney General              Office of the Attorney General   Ken Paxton                       300 W. 15th Street                                             Austin       TX      78701
  Attorney General of the United                                                                        Main Justice Building,      10th & Constitution
  States                              Office of the Attorney General                                    Room 5111                   Avenue, N.W.                       Washington DC        20530
  US Attorneys Office for Northern    Office of the United States                                       1100 Commerce Street,
  District of TX                      Attorney                         Erin Nealy Cox, Esq              3rd Floor                                                      Dallas       TX      75202
                                      State Comptroller of Public      Revenue Accounting Division-
  TX Comptroller of Public Accounts   Accounts                         Bankruptcy Section              PO Box 13258                                                    Austin       TX      78711
  Equity Holders                      Strand Advisors, Inc.                                            300 Crescent Court           Suite 700                          Dallas       TX      75201
  TX AG Office                        Texas Attorney Generals Office   Bankruptcy-Collections Division PO Box 12548                                                    Austin       TX      78711-2548
                                                                                                       1500 Pennsylvania
  U.S. Department of the Treasury     US Department of the Treasury    Office of General Counsel       Avenue, NW                                                       Washington DC       20220
                                                                                                       Delaware Division of         Carvel State Office   820 N. French
  Delaware Division of Revenue        Zillah A. Frampton               Bankruptcy Administrator        Revenue                      Building, 8th Floor   Street        Wilmington DE       19801




Highland Capital Management, L.P.
Case No. 19-34054                                                                               Page 1 of 1
Case 20-03190-sgj Doc 177 Filed 05/13/21   Entered 05/13/21 18:33:16   Page 10 of 11



                               EXHIBIT D
                            Case 20-03190-sgj Doc 177 Filed 05/13/21                Entered 05/13/21 18:33:16          Page 11 of 11
                                                                             Exhibit D
                                                                       Adversary Service List
                                                                     Served via First Class Mail

              Description                   CreditorName                   CreditorNoticeName                       Address1                City     State    Zip
                                                                   D. Michael Lynn, John Y. Bonds, III,
                                      Bonds Ellis Eppich Schafer   John T. Wilson, IV, Bryan C. Assink,   420 Throckmorton Street,
 Counsel for James Dondero            Jones LLP                    Clay M. Taylor                         Suite 1000                    Fort Worth   TX      76102
 Counsel for UBS Securities LLC and                                                                       555 Eleventh Street, NW,
 UBS AG London Branch                 Latham & Watkins LLP         Andrew Clubok, Sarah Tomkowiak         Suite 1000                    Washington DC        20004
 Counsel for UBS Securities LLC and                                                                       330 North Wabash Avenue,
 UBS AG London Branch                 Latham & Watkins LLP         Asif Attarwala, Kathryn K. George      Ste. 2800                     Chicago      IL      60611
 Counsel for UBS Securities LLC and
 UBS AG London Branch                 Latham & Watkins LLP         Jeffrey E. Bjork, Kimberly A. Posin    355 S. Grand Ave., Ste. 100   Los Angeles CA       90071
 Counsel for UBS Securities LLC and
 UBS AG London Branch                 Latham & Watkins LLP         Zachary F. Proulx, Jamie Wine          1271 Avenue of the Americas   New York     NY      10020




Highland Capital Management, L.P.
Case No. 19-34054                                                           Page 1 of 1
